Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 5 and 16-18 are objected to because of the following informalities: 

Claim 5, line 2, the examiner suggests rewriting “reach” to --reaching-- to provide a more proper description.

Claim 16, line 1, the examiner suggests rewriting “the substrate” to --the piezoelectric substrate-- to provide consistency in the claim language.

Claim 16, line 2, the examiner suggests inserting --the-- before the recitation of “IDT electrodes” to avoid an antecedent issue.

Claim 16, line 2, the examiner suggests inserting --the-- before the recitation of “reflector electrodes” to avoid an antecedent issue.

Claim 17, line 1, the examiner suggests rewriting “the substrate” to --the piezoelectric substrate-- to provide consistency in the claim language.

Claim 18, line 1, the examiner suggests rewriting “the substrate” to --the multilayer piezoelectric substrate-- to provide consistency in the claim language.

Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 are allowed.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Yamaji et al. (US2018/0109238 A1). Yamaji et al. teaches in Fig. 7 a surface acoustic wave (SAW) resonator (400) comprising interdigital transducer (IDT) electrodes (410) disposed on an upper surface of a piezoelectric substrate (present but not labeled) between first and second reflector gratings (422) each including reflector electrodes, the IDT electrodes including a central region (411) having a first width in a direction perpendicular to an extension direction of the IDT electrodes and edge regions (413) each having a second width on opposite sides of the central region, the IDT electrodes having a lesser average pitch in the central region than an average pitch of the IDT electrodes in each of the edge regions. However Yamaji et al. does not teach in regards to claims 1, 19 and 20, wherein the reflector electrodes having a lesser average pitch than the average pitch of the IDT electrodes in the central region (i.e. based on Fig. 7, Yamaji et al. reflector electrode have a higher average pitch than the average pitch of the central region). Thus the applicant claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-18 have also been determined to be novel and non-obvious.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shimizu et al. (US2016/0056791 A1) teaches in Fig. 1 a surface acoustic wave (SAW) resonator (10) comprising an interdigital transducer (IDT) located between two reflectors (13). Based on related fig. 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843